Name: Council Regulation (EEC) No 1455/82 of 18 May 1982 amending Regulation (EEC) No 3103/76 on aid for durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 16 Official Journal of the European Communities 14 . 6 . 82 COUNCIL REGULATION (EEC ) No 1455/82 of 18 May 1982 amending Regulation (EEC) No 3103/76 on aid for durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES, 'ANNEX Having regard to the Treaty establishing the European Economic Community, ITALY  Regions Abruzzi Basilicata Calabria Campania Latium Marches Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1451 /82 ( 2 ), and in particular Article 10 (4 ) thereof, Molise Apulia Sardinia Sicily Tuscany Having regard to the proposal from the Commission,  Mountain and hill-farming areas , and less-favoured areas covered by Directive 75/268/EEC (*)Whereas aid under Article 10 of Regulation (EEC) No 2727/75 is granted for the production of durum wheat only in specified areas of the Community where such production constitutes a traditional and important part of agricultural production; whereas these criteria lead to the granting of this aid to the regions appearing in the Annex to this Regulation ; whereas it is therefore appropriate to amend Regulation (EEC) No 3103 /76 (3 ) accordingly, FRANCE  Regions Provence  Alpes  CÃ ´te d'Azur Languedoc-Roussillon  Mountain and hill-farming areas, and less-favoured areas covered by Directive 75/268/EEC HAS ADOPTED THIS REGULATION: GREECE  Regions Article 1 Central Greece Peloponnese Ionian islands Thessaly Macedonia Aegean islands  Mountain and hill-farming areas, and less-favoured areas covered by Directive 75/268 /EEC. Regulation (EEC) No 3103 /76 is hereby amended as follows : 1 . Article 1 ( 1 ) shall be replaced by the following: ' 1 . Member States shall grant the aid referred to in Article 10 of Regulation (EEC) No 2727/75 for the production of durum wheat on their territory in the regions listed in the Annex hereto and under the conditions set out in the following Artiles.' (!) OJ No L 128 , 19 . 5 . 1975 , p . 1 .' Article 2 2 . The following Annex shall be added: This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(!) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) See page 1 of this Official Journal . (3 ) OJ No L 351 , 21 . 12 . 1976, p . 1 . It shall apply from 1 July 1983 . 14. 6 . 82 Official Journal of the European Communities No L 164/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER